UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 14, 2014 BLUEPHOENIX SOLUTIONS LTD. (Exact name of registrant as specified in its charter) ISRAEL 333-06208 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Union Street, Suite 4616, Seattle WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (206) 395-4152 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 1 4a- 12 under the Exchange Act (17 CFR 240.1 4a- 12) o Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) o Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Section 2 - Financial Information Item 2.02 Results of Operations and Financial Condition. On August 14, 2014, BluePhoenix Solutions Ltd. (the “Registrant”) posted an earnings release to the investor relations page of its website (www.bphx.com) announcing its results of operations for its fiscal quarter ended June 30, 2014.A copy of the earnings release concerning the foregoing results is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The Registrant is furnishing the information contained in this Report, including Exhibit 99.1, pursuant to Item 2.02 of Form 8-K promulgated by the Securities and Exchange Commission (the “SEC”). This information shall not be deemed to be “filed” with the SEC or incorporated by reference into any other filing with the SEC unless otherwise expressly stated in such filing. In addition, this Report and the press release contain statements intended as “forward-looking statements” that are subject to the cautionary statements about forward-looking statements set forth in the press release. Section9 - Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNumber Description Press Release, dated August 14, 2014, entitled “BluePhoenix Solutions Ltd. Reports Second Quarter 2014 Results” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUEPHOENIX SOLUTIONS LTD Date August 14, 2014 By: /s/Rick Rinaldo Rick Rinaldo CFO ExhibitNumber Description Press Release, dated August 14, 2014, entitled “BluePhoenix Solutions Ltd. Reports Second Quarter 2014 Results”
